Citation Nr: 0603321	
Decision Date: 02/06/06    Archive Date: 02/15/06

DOCKET NO.  01-05 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE
 
Entitlement to an increased rating for right posterior chest 
shell fragment wound residuals, currently evaluated as 10 
percent disabling.
 
 
REPRESENTATION
 
Appellant represented by:	Disabled American Veterans
 
 
ATTORNEY FOR THE BOARD
 
C. Hancock, Counsel
 
 
INTRODUCTION
 
The veteran served on active duty from July 1943 to October 
1946.
 
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, that denied a rating in excess of 10 percent 
for residuals of a gunshot wound, Muscle Group (MG) XXI, 
right posterior thorax.  The Board remanded this matter in 
August 2003 so that adequate notice of the Veterans Claims 
Assistance Act of 2000 (VCAA) could be provided the veteran.  
 
Also in August 2003, the Board observed that in May 2003, the 
representative had raised the issue of whether a December 
1947 rating decision involved clear and unmistakable error in 
assigning only a 10 percent evaluation for right posterior 
chest shell fragment wound residuals.  The Board referred the 
matter to the RO for appropriate disposition.  
 
As part of an October 2005 decision/remand, the Board noted 
that, despite the August 2003 referral, the RO had taken no 
pertinent action.  The Board then found that the clear and 
unmistakable error claim was inextricably intertwined with 
the application for an increased rating for the same 
disability, Harris v. Derwinski, 1 Vet. App. 180, 183 (1991), 
and deferred consideration of the increased rating claim 
pending RO adjudication of the claim regarding clear and 
unmistakable error in a December 1947 rating decision.  
 
In December 2005, the RO challenged the Board's October 2005 
direction to the RO to address whether the December 1947 
rating decision was clearly and unmistakable erroneous 
adjudicated.  The RO indicated that it had considered the 
issue and issued a rating decision.  The Board notes 
parenthetically that no action addressing whether the 1947 
rating decision was clearly and unmistakably erroneous was 
taken prior to November 2005, i.e., after the October 2005 
remand.  
 
While the RO has taken action to review whether the December 
1947 rating decision was clearly and unmistakably erroneous, 
the Board is obligated to note the following facts.  First, 
following the RO's December 1947 rating decision, which 
assigned a 10 percent rating for residuals of a gunshot 
wound, Muscle Group (MG) XXI, right posterior thorax, the 
veteran, in January 1948  expressed disagreement with the 
effective date assigned.  Second, in a May 1948 decision the 
Board found that an earlier effective date was for 
assignment.  Third, the May 1948 Board decision did not 
address the propriety of the rating assigned in December 
1947.  Fourth, while the RO issued a June 1948 rating 
decision informing the veteran of the assignment of the 
earlier effective date granted by the Board in May 1948, it 
is not shown that the RO ever issued a rating decision 
concerning the matter of whether the 10 percent rating 
assigned in the December 1947 rating decision was in fact 
erroneous.  
 
As noted above, the RO has issued a November 2005 rating 
decision addressing whether revision of the December 1947 
rating decision on grounds of clear and unmistakable error is 
warranted.  Yet, in addressing this question the RO reasoned 
that the December 1947 rating decision had been subsumed by 
the Board's May 1948 decision.  Again, the May 1948 Board 
decision did not address the propriety of the rating assigned 
in December 1947.  Rather, the decision was strictly limited 
to the effective date warranted.  Hence, the rationale used 
in the RO's November 2005 decision to find that the May 1948 
Board decision subsumed the December 1947 rating decision is 
without evidentiary support.  
 
Nevertheless, the fact remains that the RO has addressed, 
however tangentially, the question whether the December 1947 
rating decision was clearly and unmistakably erroneous.  The 
veteran has to date not appealed.  Accordingly, the Board may 
now reach the merits of the claim for an increased rating.
 
 
FINDING OF FACT
 
The veteran's right posterior chest shell fragment wound 
residuals do not currently cause more than a moderate MG XXI 
impairment.  
 
 
CONCLUSION OF LAW
 
The schedular criteria for the assignment of a rating in 
excess of 10 percent for right posterior chest shell fragment 
wound residuals have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.56, 4.73, Diagnostic Code (Code) 5321 (2005).
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
Under the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000), VA first has a duty to provide an appropriate claim 
form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  
Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This assistance includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Finally, VA has a duty 
to notify the veteran that he should submit all pertinent 
evidence in his possession.
 
In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in January 2004 
fulfills the requirements set forth under 38 U.S.C.A. 
§ 5103(a), to include any duty to inform the veteran to 
submit all pertinent evidence in his possession.  Finally, 
the Board finds that VA has secured all available pertinent 
evidence and conducted all appropriate development.  Hence, 
VA has fulfilled its duties under the VCAA.  
 
In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In the present case, the unfavorable June 2000 
rating decision that is the basis of this appeal was decided 
and appealed prior to VCAA enactment.  The Court acknowledged 
in Pelegrini that where, as here, the section 5103(a) notice 
was not mandated at the time of the initial AOJ decision, the 
AOJ did not err in not providing such notice.  Rather, the 
appellant has the right to content complying notice and 
proper subsequent VA process.  Pelegrini, 18 Vet. App. at 
120.  
 
Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  Of 
course, an error is not harmless when it "reasonably 
affect(s) the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  Although the 
January 2004 notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  In this case, however, 
because there is not a scintilla of evidence that any failure 
on the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  While perfection is an aspiration, 
the failure to achieve it in the administrative process, as 
elsewhere in life, does not, absent injury, require a repeat 
performance.  Miles v. M/V Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  
 
Service connection for residuals of a Muscle Group XXI, right 
posterior thorax shell fragment wound, was granted in 
December 1947, and a 10 percent rating was assigned.  That 
rating has remained in effect since.  
 
Service medical records reveal that in February 1945, while 
serving in combat on Iwo Jima, the veteran incurred a right 
shoulder fragment wound.  Chest X-ray was normal, with the 
exception of a small foreign body in the right chest wall 
posterior to the sixth interspace.  An August 1945 
examination report notes shrapnel scars over the posterior 
(right) thorax.  
 
An October 1947 private medical statement notes an irregular, 
four millimeter in diameter, metallic density located not 
very deeply beneath the skin posterior to the posterior 
portion of the seventh rib in the left mid lung field.  
 
A March 1950 VA special chest examination report includes 
diagnoses of small healed scar on the right shoulder due to 
shrapnel wound, and right chest foreign body.  The scar was 
well healed, not tender, and not adherent.  It was described 
as superficial.  
 
A September 1950 VA special surgical examination report 
includes a diagnosis of a small round shrapnel wound scar at 
the right side of the back, just below the inferior angle of 
the scapula.  The scar was freely moveable and asymptomatic.  
No impaired muscle damage or loss under the scar was shown.  
It was noted that a minute foreign body reported on a March 
1950 VA examination, while not palpable, may be the cause the 
veteran's slight symptoms.  
 
An April 1955 VA X-ray report shows a small metallic foreign 
body.  The lung fields were clear.  
 
The report of a January 2000 VA fee-basis examination shows 
that the veteran was right hand dominant.  The veteran denied 
problems associated with his service-connected gunshot wound 
residuals for a period of about 50 years.  He did, however, 
complain of severe pain at the right posterior portion of the 
chest from October 1999 to January 2000.  He also complained 
of right shoulder pain and a limitation of motion.  
Examination of the veteran showed a two centimeter well-
healed scar posteriorly on his back.  The scar was very 
superficial, without sensitivity, tenderness, or keloid 
formation.  No obvious tendon, bone, joint, or nerve damage 
was observed.  No muscle herniation was present.  The actions 
of the muscles used in respiration were normal.  Aside from 
the continuing presence of an asymptomatic metal fragment, a 
specific diagnosis was not reported.  
 
At a December 2004 VA orthopedic examination a diagnosis of 
intervertebral and inter-rib muscle damage was provided.  The 
veteran complained of trouble breathing over the prior few 
years, but that, more recently, he had walked up to three 
miles a day.  The examiner added that the shell fragment 
wound contributed to the veteran's complaints of pain and 
reduced range of motion.  
 
Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from the 
disability being rated in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.
 
The veteran's right posterior chest shell fragment wound 
residuals have been rated under Code 5321 of the Rating 
Schedule.  Under Code 5321, which pertains to muscle injuries 
to MG XXI, muscles of respiration (thoracic muscle group), a 
10 percent rating is in order for a moderate disability, and 
a severe or moderately severe disability warrants a 20 
percent rating.  See 38 C.F.R. § 4.73.
 
38 C.F.R. § 4.56 sets forth the definitions of such terms as 
"slight," "moderate," "moderately severe," and 
"severe."
 
A slight muscle disability is shown by a simple wound of the 
muscle without debridement or infection.  The history and 
complaints will include a service department record of a 
superficial wound, with brief treatment and a return to duty.  
The healing will be with good functional results and no 
cardinal signs or symptoms of muscle disability.  38 C.F.R. 
§ 4.56(d)(1).
 
A moderate disability of the muscles is shown by a through-
and-through or deep penetrating wound of short track from a 
single bullet, or a small shell or shrapnel fragment, without 
the explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  The history and 
complaints will include a service department record or other 
evidence of in-service treatment for the wound.  There will 
also be a record of consistent complaint of one or more of 
the cardinal signs and symptoms of muscle disability, 
particularly a lowered threshold of fatigue after average 
use, affecting the particular functions controlled by the 
injured muscles.  Objective findings include entrance and (if 
present) exit scars, small or linear, indicating the short 
track of the missile through muscle tissue.  There will also 
be some loss of deep fascia or muscle substance or impairment 
of muscle tonus and loss of power or a lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. 
§ 4.56(d)(2).
 
A moderately severe disability of the muscles is shown by a 
through-and-through or deep penetrating wound by a small high 
velocity missile or a large low velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  History and complaints of this 
injury include a record of hospitalization for a prolonged 
period for treatment of a wound, a record of consistent 
complaint of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of an inability to keep 
up with work requirements.  Objective findings of a 
moderately severe muscle wound are entrance and (if present) 
exit scars indicating the track of the missile through 
important muscle groups; indications on palpation of moderate 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side; and tests 
of strength and endurance compared with the sound side 
demonstrating positive evidence of impairment.  38 C.F.R. 
§ 4.56(d)(3).
 
The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, a lowered threshold of fatigue, fatigue-
pain, impairment of coordination, and uncertainty of 
movement.  See 38 C.F.R. § 4.56(c).
 
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.
 
In order to receive a rating in excess of 10 percent for the 
veteran's service-connected right posterior chest shell 
fragment wound residuals the evidence must show that the 
disorder is at least moderately severe.  38 C.F.R. § 4.73, 
Code 5321.  The pertinent evidence of record, as discussed 
above, does not show a medical history consistent with a 
moderately severe disability.  That is, the service medical 
records do not show a prolonged period of wound treatment, a 
record of consistent complaint of cardinal signs and symptoms 
of muscle disability, and evidence of an inability to keep up 
with work requirements.  Further, the objective findings 
while noting the appellant's complaints of right shoulder 
pain and limitation of motion, provide no objective evidence 
consistent with the cardinal signs of a moderately severe 
disability.  Hence, the shell fragment wound residuals do not 
more closely resemble the criteria of either a severe or 
moderately severe disability required for a 20 percent 
evaluation, and an increased rating is not in order.  38 
C.F.R. § 4.7.  
 
In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  
 
 
ORDER
 
Entitlement to a rating in excess of 10 percent for right 
posterior chest shell fragment wound residuals is denied.  
 
 
____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


